Citation Nr: 1534448	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  14-02 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to September 2002, and from June 2004 to May 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In April 2015 the Veteran testified before the undersigned Veterans Law Judge via video conference.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record before the Board does not appear to be complete.  Specifically, the December 2013 statement of the case lists among the evidence treatment reports from the VAMC in Pittsburgh dated from September 2006 to January 2013, while the January 2013 VA examination report refers to CT scans, X-rays, and biopsies dated in 2010 and 2011.  None of these records are currently associated with the Veteran's claims file which is now electronic.  

The Veteran testified that he believes that his sarcoidosis was present but undiagnosed during his second period of active service.  He believes that his service connected asthma, which was diagnosed in service in July 2004, developed as a result of undiagnosed sarcoidosis.  The Veteran has provided the statement of a VA physician who "cannot rule out the possibility that your asthma is caused or made worse by your sarcoidosis because up to 25% of people with sarcoid will have airway involvement."  The VA examination conducted in January 2013 by a nurse practitioner, did not discuss this theory of entitlement.  Another VA medical opinion, provided by a pulmonologist if available, is necessary in order to render a fully informed decision.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the electronic claim file the complete records of VA treatment of the Veteran from the VAMC Pittsburgh dated since 2006.  

2.  Following the above, afford the Veteran a VA examination by a pulmonologist (or if a pulmonologist is not available, an appropriate physician) to determine: whether it is at least as likely as not (probability of 50 percent) that the Veteran's sarcoidosis had its onset during service.  The physician must specifically address whether sarcoidosis may have caused the asthma that was diagnosed during service in 2004.  The examiner must provide a complete rationale for all conclusions reached. 

3.  Then, readjudicate the claim.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




